Citation Nr: 0734562	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-37 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for uterine fibroids.

2.  Entitlement to service connection for residuals of a 
hysterectomy.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  


FINDINGS OF FACT

1.  There is no medical evidence of record of uterine 
fibroids.

2.  There is no medical evidence of record of a hysterectomy, 
or residuals therefrom.

3.  There is no medical evidence of record of a bilateral leg 
disorder.

4.  There is no medical evidence of record of a bilateral 
foot disorder.


CONCLUSIONS OF LAW

1.  Uterine fibroids were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2007). 

2.  Residuals of a hysterectomy were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A bilateral leg disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A bilateral foot condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in April 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and her identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that 
the veteran has identified three additional facilities in 
which she received treatment.  In a January 2006 letter, the 
RO requested that the veteran provide the dates of treatment 
at each facility.  However, the veteran has failed to respond 
to the RO's request.  Because of the veteran's failure to 
respond to the RO's request, VA is unable to obtain the 
veteran's medical records from these three facilities.  The 
Court has stated that "[t]he factual data required, i.e., 
names, dates and places, are straightforward facts and do not 
place an impossible and onerous task on [the veteran].  The 
duty to assist is not a one-way street.  If a veteran wishes 
help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, in 
January 2006 the veteran indicated that she would be 
submitting additional evidence in support of her claim.  No 
such evidence has been received.  

The Board notes that a VA examination regarding the 
conditions claimed herein is not required in this matter.  
While the veteran alleges that the claimed conditions were 
incurred during her active duty service, her service medical 
records, including a physical examination conducted pursuant 
to her discharge, as well as the postservice medical records 
are silent as to any complaints of or findings regarding 
these disorders.  Thus, there is no objective evidence of 
record that any of these disorders existed during service or 
currently.  38 C.F.R. § 3.159.

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In this case, the veteran is seeking service connection for 
uterine fibroids, residuals of a hysterectomy, a bilateral 
leg disorder, and a bilateral foot disorder.  

The veteran's service medical records do not show any 
complaints of or treatment for uterine fibroids.  The 
veteran's post service medical records are also silent as to 
any complaints of or findings relating to uterine fibroids.  
Moreover, the medical evidence of record does not show a 
single diagnosis of uterine fibroids.

The veteran's service medical records do not reveal that the 
veteran underwent a hysterectomy in service.  In fact, the 
service medical records are negative for any mention of a 
hysterectomy, and indicate that the veteran was pregnant upon 
service discharge.  The veteran's post service medical 
records are also silent as to any complaints of or findings 
relating to a hysterectomy.

The veteran's service medical records do not show any 
complaints of or treatment for a bilateral leg disorder or a 
bilateral foot disorder.  The veteran's post service medical 
records are also silent as to any complaints of or findings 
relating to a bilateral leg disorder or a bilateral foot 
disorder.  Although edema of the lower extremities was shown 
in 2002, this was determined to be the result of medication 
for hypertension.

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a current disability, there can 
be no entitlement to compensation.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer, 3 Vet. App. at 225.  With no 
evidence of a current disability, service connection for 
uterine fibroids, residuals of a hysterectomy, bilateral leg 
disorder, and bilateral foot disorder is not warranted.


In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorders at issue, the preponderance of the evidence 
is against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for uterine fibroids is denied.

Service connection for residuals of a hysterectomy is denied.

Service connection for a bilateral leg disorder is denied.

Service connection for a bilateral foot disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


